BY THE COURT.
Charles Maescher and Edith Immahort, residents of Hamilton County, filed their petitions in Common Pleas to recover money from C. F. Shamman, a resident of "California. No property was levied upon or attached, but garnishee proceedings were served upon corporations in Ohio, each answering and showing that stock was owned in it by Shamman. It seems that Shamman was the executor of the estate of Louis Maescher, deceased. Shamman made a motion that the garnishee be discharged' and the attachment issued be discharged and dissolved on the ground that the court had no jurisdiction of him. Upon the hearing of this motion the cause was decided. The Court of Common Pleas held:
1. The interest of a stockholder in the property of a private corporation represented by certificate of shares registered in his name, may be reached by garnishee process served upon the corporation. Norton v. Norton, 43 OS 509.
2. It was undoubtedly the intention of the legislature to subject the interest of a stockholder in a corporation to the same summary processes as any other property which is incapable of actual seizure by the sheriff. 8673-14 GC. Upon notice to the corporation, the stock is bound, under 5475, RS.; citing Cassiday v. Ellerhorst, 110 OS. 405, 413-414.
3. The motion of Shamman to dismiss petition, to discharge garnishee, and to dissolve the attachment subjects him to the jurisdiction of the court, and by the motion he waived the irregularities in the summons and enters a general appearance, citing a recent case, Klein v. Lust, 2 Abs. 276, 110 OS. 197. This motion will be overruled, and entry may be drawn sustaining the attachment and enjoining Sham-man, the garnishee, from in any manner transferring or otherwise disposing of his interest in the respective corporations.